Citation Nr: 1419122	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1952 to June 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through December 2012, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The April 2013 statement of the case, which addressed the claim for a TDIU considered VA treatment records dated through December 2012.  These records were not considered in the September 2012 statement of the case, which addressed the claim for an increased rating for PTSD.  In July 2013, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  Finally, the Veteran's VBMS file does not contain any documents at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of episodic suicidal ideation, panic attacks, nightmares and difficulty sleeping,  poor motivation and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 40 percent disabling; and tinnitus, evaluated as 10 percent disabling; resulting in a combined evaluation of 70 percent.

3.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claim on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision as to the Veteran's claim for TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.

With regards to the claim for an increased rating for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in January 2011, sent prior to the rating decision issued in May 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating for his PTSD as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  A July 2010 response from the Social Security Administration (SSA) indicated that the Veteran was not in receipt of disability benefits.  Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded multiple VA examinations in conjunction with the claim on appeal, including VA examinations conducted in August 2010 and May 2011, to determine the severity of his PTSD.  Neither the Veteran nor his representative has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his PTSD has worsened in severity since the May 2011 VA examination.  Rather, with respect to the PTSD, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned 50 percent rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

The Veteran generally contends that a higher rating is warranted for his PTSD, but has not provided any specific argument.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

A March 2010 VA treatment note indicated that the Veteran had reported no suicidal ideations or homicidal ideations.

In a July 2010 statement, the Veteran wrote that he had trouble sleeping at night and that he dreamed about people trying to kill him.  He wrote that he cried every two to three days without knowing why.

A July 2010 statement from the Veteran's wife indicated that the Veteran had lost all interest in his previous hobbies of hunting and fishing and that he seldom went outside.  She wrote that some days he spent most of his time in bed and will leave the house only for doctor's appointments and that he also experienced mood swings.

A July 2010 statement from the Veteran's son and daughter described the Veteran's psychiatric symptoms when they were small children, as well as his current symptoms of rarely leaving the house, not speaking much, staying in bed a lot of the time, and crying.

An August 2010 VA examination report reflected the Veteran's complaints of a generally poor mood, a lack of energy, vague suicidal ideations without plans to harm himself, nightmares, twice-per-week crying spells and twice-per-week panic attacks.  He reported that he used prescription medication to treat his symptoms but did not otherwise receive treatment.  He indicated that there had been no changes in his family relationships, that he generally stayed at home and that he socialized very little.  A history of trying to harm himself or others was denied.  He reported that he was "pretty well" able to feed, bathe and dress himself.  Mental status examination showed no impairment of thought processes or communications, although he was noted to be somewhat slow in answering questions.  The examiner indicated that there did not appear to be delusions or hallucinations present.  Eye contact was found to be fair and the Veteran was noted to have interacted appropriately during the session and that he displayed no inappropriate behavior.  Short-term memory was found to be impaired but he was oriented in all spheres.  Speech was found to be logical and goal-directed but the rate and flow were impaired.  There were no problems with impulse control found.  The examiner noted that the Veteran's major difficulties were related to social avoidance and sleep and that he was also mildly hypervigilant with "some" anger problems.  A GAF of 55 was assigned and PTSD with associated depression was diagnosed.

A May 2011 VA examination report reflected the Veteran's reports that he had been prescribed anti-depressant medication, that he did not receive outpatient treatment for a mental disorder and that there had not been one or more hospitalizations for a mental disorder.  He complained of infrequent nightmares.  Mental status examination found the Veteran to be clean and appropriately dressed with unremarkable psychomotor activity and speech.  His affect was found to be normal, his mood was found to be happy and good and his attention was found to be intact.  Thought processes and thought content were found to be unremarkable.  The Veteran was noted to understand the outcome of his behavior and he partially understood that he had a problem.  Impulse control was found to be good.  Remote memory was found to be normal while recent memory and immediate memory were found to be mildly impaired.  Delusions, hallucinations, inappropriate behaviors, homicidal thoughts or suicidal thoughts were not found.  Obsessive/ritualistic behavior, panic attacks and episodes of violence were denied by the Veteran.  A GAF of 62 was assigned and PTSD was diagnosed.

September 2011 and April 2012 VA treatment notes indicated that the Veteran's PTSD was stable and that he had denied homicidal or suicidal ideations.

Following a review of the relevant evidence of record, which includes VA treatment records dated through December 2012, the Veteran's own statements, the statements from the Veteran's wife and children and the VA examination reports dated in August 2010 and May 2011, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of episodic suicidal ideation, periods of depression, nightmares and difficulty sleeping, poor or low motivation, and intermittent impairment of recent and immediate memory, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depressed mood, episodic suicidal ideations and intermittent impairment of recent and immediate memory, are contemplated in his current 50 percent rating.  

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at his August 2010 VA examination, the Veteran reported vague suicidal ideation without plans to harm himself but the examiner found that he did not have suicidal thoughts.  Moreover, he denied harmful ideations in subsequent VA treatment and examinations, including in May 2011, September 2011, and April 2012.  Therefore, at most, the Veteran has occasional or episodic suicidal ideation.  However, as discussed below, the Board finds that, despite his episodic suicidal ideation, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

In this regard, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Specifically, none were noted or reported at the time of the May 2011 VA examination.  Pertaining to the Veteran's speech, while such has been described as slow in the August 2010 VA examination, it has never been described as illogical, obscure, or irrelevant.  Specifically, at the May 2011 VA examination, it was described as unremarkable.  Likewise, an August 2010 VA examination reflects that the Veteran's speech was logical and goal-directed but that the rate and flow were impaired.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  In this regard, he reported panic attacks that occurred twice per week in an August 2010 VA examination.  However, he denied such panic attacks in a May 2011 VA examination and the examiner found that the Veteran was able to maintain minimum personal hygiene and that there were no problems with activities of daily living.  Moreover, the Veteran's reported periods of panic do not rise to the level of near-continuous, as he reported that they occurred two times per week, and such have not been shown to affect his ability to function independently, appropriately, and effectively.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control during the current appeal period.  In this regard, impulse control was found to be good in May 2011 VA examination and no problems with impulse control were found in August 2010 VA examination.  Furthermore, the Veteran has never been noted to have spatial disorientation.  In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.  

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  The May 2011 VA examiner determined that the Veteran was able to maintain minimum personal hygiene.

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due solely to his PTSD.  In this regard, he reported that he had retired at age 62 so that he could go fishing and hunting in a May 2011 VA examination.  The May 2011 examiner also opined that there were no major effects on the Veteran's employability due to his PTSD.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his marriage and his relationships with his children during the course of this appeal.  In addition, both the Veteran and his wife reported that he rarely socialized or left the house.  Although the Veteran did not appear to establish relationhsips during the course of this appeal, he was able to maintain relationships with his adult children and his wife.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include nightmares, difficulty sleeping and diminished interest.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.     

In reaching this decision, the Board observes that, during the August 2010 VA examination, the Veteran reported vague suicidal ideations without plans to harm himself but the examiner found that he had no suicidal thoughts.  This examiner described the Veteran's symptoms as "quite serious" and a "life-threatening situation."  However, this examiner assigned a GAF of 55, suggesting moderate symptoms.  In addition, the Veteran later denied suicidal ideations in subsequent VA treatment notes and in the May 2011 VA examination.  Moreover, the Board finds that the evidence of record, as discussed in detail above, supports the conclusion that the Veteran's PTSD results in moderate symptomatology, rather than moderately severe or severe symptomatology.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the August 2010 VA examiner assigned a score of 55, indicating moderate symptoms.  The May 2011 VA examiners assigned a GAF score of 62, indicating mild symptoms.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As the Veteran has been assigned GAF scores reflecting mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of hallucinations, delusions, or significant cognitive impairment found on mental status examination.  VA examinations conducted in August 2010 and May 2011 found the Veteran's thought process and content to be unremarkable or without impairment with no delusions.  VA treatment records showed no perceptual disturbance such as delusions or hallucinations, mania or psychosis.  

Furthermore, as indicated previously, the evidence reflects that, while the Veteran is unemployable, such is not solely due to his PTSD.  Additionally, the evidence reflects that he maintained relationships with his adult children and wife.  Furthermore, there is no evidence of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  While his short-term memory was found to be impaired in the August 2010 VA examination and his recent and immediate memory were found to be mildly impaired in the May 2011 VA examination, his remote memory was found to be normal in the May 2011 VA examination.  Moreover, there is no indication that the Veteran experienced memory loss for names of close relatives, his own occupation or his own name.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  TDIU

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).


If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94  (1992); Faust v. West, 13 Vet. App. 342  (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appellate period, the Veteran is service-connected for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined evaluation for compensation purposes is 70 percent.  38 C.F.R. § 4.25. Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a December 28, 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran wrote that he had worked as a laborer from 1962 to 1994, and completed school through the 8th grade.

A May 2011 VA audiological examiner opined that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings as many individuals with the Veteran's degree of hearing loss, or worse, function in many occupational settings.  However, the examiner noted that the Veteran may have trouble working well in noisy environments and in environments which required him to often use non face-to-face communication equipment (such as speakers and intercoms) or in a job which required a great deal of attention to high-pitched sounds (such as monitoring medical equipment).  The examiner further opined that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Moreover, the examiner opined that employment would be more than feasible in a loosely supervised situation that required little interaction with the public.

A May 2011 VA psychological examiner opined that the Veteran's PTSD symptoms would not be likely to cause unemployability and that it was less likely than not that the PTSD was the cause of his being unemployable at this time.  The examiner further opined that a "79 year-old person with ten listed physical problems and who worked in a factory was extremely unlikely to be able to be fully and gainful employed."

An October 2011 private audiologist opined that the Veteran's severe hearing loss and poor word recognition have essentially rendered him unemployable.  The audiologist noted that the Veteran needed to avoid working in any environment in which there was noise, which may exacerbate his hearing loss, and that he should also avoid any environment which required normal hearing or good speech understanding.  In addition, the audiologist opined that the Veteran's limitations would prevent verbal communication face-to-face as well as by telephone and his condition would pose a significant safety risk to any job involving transportation/driving or being around heavy or moving machinery.  The audiologist further opined that the Veteran's service-connected hearing loss would significantly impair his employability in most job assignments without adaptation.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's PTSD does not impact his ability to work.  While the VA audiology examiner determined that hearing loss alone would not be a barrier to a wide range of employment settings, she also opined that it would cause "some problems" in noisy environments or in jobs which required a great deal of attention to high-pitched noises.  Similarly, the private audiologist opined that the Veteran's severe hearing loss and poor word recognition have essentially rendered him unemployable as he must avoid any working environment in which there was noise and would pose a significant safety risk in any job involving heavy machinery.  In addition, the Veteran's hearing loss has been rated as 40 percent disabling, which represents a significant hearing deficit.  

Further, the Board notes that the Veteran's past work history consisted only of working as a factory laborer and that his education was to the 8th grade.
The Veteran has no formal education, special training, or any significant work experience outside of occupations which typically require some degree of physical labor.  Moreover, the Board notes that factory environments will likely be noisy and require work around heavy machinery, which the October 2011 private audiology opinion noted cause a significant safety risk due to the severity of the Veteran's hearing loss.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A.  
§ 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.   Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


